Citation Nr: 1142166	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbosacral strain, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from September 2003, August 2005, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Pursuant to the August 2009 Board remand, a March 2010 VA examination was conducted in connection with the claim on appeal.  However, the Board finds the VA examination was not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).

In its August 2009 remand, the Board found that a new VA spine examination was required to adequately evaluate the current severity of the Veteran's lumbar spine disability.  The Board specifically requested that an electromyelogram (EMG) of the lower extremities and a magnetic resonance imaging (MRI) test of the lumbar spine be accomplished in conjunction with the VA examination.  However, this has not been done.  The March 2010 VA examiner only indicated that the 2006 EMG study and MRI dated in 2000 and "2009" (sic) were reviewed.  However, there is no evidence in the record of an MRI performed in 2009.  The examiner was also asked to comment on whether there is any evidence of favorable or unfavorable ankylosis of the spine.  In that regard, the March 2010 VA examiner stated that while there was evidence of decreased range of motion it was difficult to discern as to whether it was muscular-related secondary to pain and spasming or if it was a bony ankylosis.  Ultimately, this statement is ambiguous as to whether there is any evidence of favorable or unfavorable ankylosis of the spine, regardless of whether it is muscular or bony in nature.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v., 11 Vet. App. at 271.  To adjudicate the severity of the Veteran's lumbar spine disability without more current clinical findings would be in error.  As such, the Board finds that a new VA examination must be obtained wherein the VA examiner complies with the Board's remand in determining the current severity of the Veteran's lumbar spine disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Additionally, a request for a total disability rating for compensation purposes based on individual unemployability (TDIU) is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative all notice and development required by the VCAA, including notice of the evidence required to substantiate his TDIU claim.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his lumbar spine disability.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  Regardless of the Veteran's response, the RO must obtain all VA medical records pertaining to the Veteran dated from April 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  An EMG of the lower extremities, and an MRI of the lumbar spine, must be accomplished.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, incoordination, or pain on movement after repetitions of the range of motion tests attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the lumbar spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected lumbar spine disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected lumbar spine disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar spine disorder.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's lumbar spine disability, to include those found as a result of the MRI test and/or EMG noted above.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, irrespective of the Veteran's age and any nonservice-connected disorders, the examiner must provide an opinion as to whether the Veteran's service-connected low back disability renders him unable to secure and maintain substantially gainful employment, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After undertaking all additional development that is deemed necessary, the RO must then adjudicate the Veteran's claims on appeal, to include the claim of entitlement to a TDIU.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

